DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 and 1/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10, 11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oslund (US 2021/0064842).
Regarding claim 1: 
Ostlund discloses a display device (see Fig. 2 or 6) comprising: 
a display panel (see Fig. 2, a controllable light source 210 is a display panel; also see Fig. 6; display panel 532); 
a sensor device disposed under the display panel, including a first area and a second area in a plan view (see Figs. 1-2; region 106 corresponds to a first area and region 108 corresponds to a second area), and sensing light passing through the display panel (see Figs. 2-3 and paragraph 63); and 
a first optical filter disposed between the display panel and the sensor device, overlapping the first area and non-overlapping the second area in the plan view, and blocking the light of a first wavelength range (see Fig. 2 or 6; spectral filter 104 includes a shaded region in the first area, and non-shaded region in the second area; also see paragraph 22; predetermined spectral band corresponds to a first wavelength range). 
Regarding claim 2: 
Ostlund discloses the display device according to claim 1, wherein the first optical filter blocks the light of a wavelength range of about 600 nm or more (see paragraph 59; filter 104 blocks light in the infrared spectral band and/or near infrared light; these lights are in the range of 600 nm or more).
Regarding claim 3: 
Ostlund discloses the display device according to claim 1, further comprising: 
a detection circuit determining whether a sensed fingerprint corresponding to sensing signals provided from the sensor device is a fake fingerprint, based on a first sensing signal corresponding to the first area and a second sensing signal corresponding to the second area among the sensing signals (see paragraphs 9-10). 
Regarding claim 4: 
Ostlund discloses the display device according to claim 3, wherein the first area surrounds the second area in the plan view (see Figs. 1-2; region 106 is surrounding the opening region 108), and wherein the first optical filter includes at least one opening corresponding to the second area (see Fig. 2 and paragraph 14).
Regarding claim 5: 
Ostlund discloses the display device according to claim 4, wherein the first optical filter includes a plurality of openings corresponding to the second area, and wherein the openings are spaced apart from each other with a first separation distance in the plan view so that at least one of the openings corresponds to the sensed fingerprint (see Fig. 3A and paragraph 63; the spectral filter 104 includes at least two openings separated by a distance).
Regarding claim 7: 
Ostlund discloses the display device according to claim 5, further comprising: 
an optical lens disposed between the first optical filter and the sensor device and overlapping the first area and the second area in the plan view (see Fig. 6 and paragraph 80; the optical stack 512 includes microlens between the filter 104 and the sensor 502).
Regarding claim 8: 
Ostlund discloses the display device according to claim 5, wherein the detection circuit calculates a ratio of the light of the first wavelength range based on a first light amount corresponding to the first sensing signal and a second light amount corresponding to the second sensing signal, and determines that the sensed fingerprint is the fake fingerprint when the ratio of the light is outside a reference range (see paragraph 31).
Regarding claim 10: 
Ostlund discloses the display device according to claim 3, further comprising: 
a second optical filter disposed between the display panel and the sensor device, overlapping the second area in the plan view, and transmitting the light of the first wavelength range (see paragraph 20; the further filter corresponds to a second optical filter; also see paragraph 9 and 10; the second optical filter inherently would transmit the light of the first wavelength to create a difference in intensity of light detected amongst the first pixel region and the second pixel region).
Regarding claim 11: 
Ostlund discloses the display device according to claim 10, wherein the detection circuit calculates a ratio of a first light amount of the first sensing signal to a second light amount of the second sensing signal, and determines that the sensed fingerprint is the fake fingerprint when the ratio is outside a reference range (see paragraph 56).
Regarding claims 13-16:
	Claims 13-16 recite similar limitations as in claims 1-3 and 7, respectively.   Hence, claims 13-16 are rejected under the same reasons as discussed above in claims 1-3 and 7, respectively. 
Regarding claim 17: 
Ostlund discloses a method of authenticating a fingerprint performed in a fingerprint authentication device including a sensor device including a first area and a second area in a plan view and sensing light (see Figs. 1-2; region 106 corresponds to a first area and region 108 corresponds to a second area), and a first optical filter disposed on the sensor device, overlapping the first area and non-overlapping the second area in the plan view, and blocking the light of a first wavelength range (see Fig. 2 or 6; spectral filter 104 includes a shaded region in the first area, and non-shaded region in the second area; also see paragraph 22; predetermined spectral band corresponds to a first wavelength range), the method comprising: 
generating sensing data including first sensing data corresponding to the first area and second sensing data corresponding to the second area, through the sensor device (see paragraph 30; the intensity of light received by the first portion of pixels corresponds to first sensing data, and the intensity of light received by the second portion of pixels corresponds to second sensing data); and 
determining whether a sensed fingerprint corresponding to the sensing data is a fake fingerprint based on the first sensing data and the second sensing data (see paragraph 31).
Regarding claim 18: 
Ostlund discloses the method according to claim 17, wherein determining whether the sensed fingerprint is the fake fingerprint comprises: 
calculating a ratio of the light of the first wavelength range based on the first sensing data and the second sensing data (see paragraph 31); 
determining a result indicating whether the ratio of the light is outside a reference range (see paragraph 56); and 
outputting the result (see paragraph 72; the conclusion of the control unit that whether the object in the image is a spoof biometric object or a live biometric object corresponds to the outputted result).
Regarding claim 19: 
Ostlund discloses the method according to claim 18, further comprising: 
generating a fingerprint image by performing an image processing on the sensing data (see paragraph 72; the preforming of user authentication includes performing an image processing on the obtained image); 
comparing the fingerprint image with a registered fingerprint image (see paragraph 72; the performing of user authentication includes comparing the obtained image with the registered image); and 
determining whether to approve a function based on the result and a comparison result of the comparing (see paragraph 72; the performing of the user authentication includes determining whether to approve a function (i.e., such as allowing user access to the computer)). 
Regarding claim 20: 
Ostlund discloses the method according to claim 18, further comprising: 
generating a fingerprint image by performing an image processing on the sensing data (see paragraph 72; the preforming of user authentication includes performing an image processing on the obtained image); 
comparing the fingerprint image with a registered fingerprint image based on the result (see paragraph 72; the performing of user authentication includes comparing the obtained image with the registered image; the user authentication is performed based on relationship between the intensity of the light received by the first portion of pixels and the intensity of the light received by the second portion of pixels); and 
determining whether to approve a function based on a comparison result of the comparing (see paragraph 72; the performing of the user authentication includes determining whether to approve a function (i.e., such as allowing user access to the computer)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view of Zhang et al. (US 2021/0133423; hereinafter Zhang).
Regarding claim 6: 
Ostlund discloses all the features in claim 5.  However, Ostlund does not disclose the display device, further comprising: an optical lens disposed on the first optical filter and overlapping the first area and the second area in the plan view. 
In the same field of endeavor, Zhang discloses a display device, comprising: 
an optical lens disposed on the first optical filter and overlapping the first area and the second area in the plan view (see Fig. 9; micro lens 212 is disposed above the light shielding layer). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund such that an optical lens disposed on the first optical filter and overlapping the first area and the second area in the plan view as taught by Zhang.  One of ordinary skill in the art would have been motivated to do this because optical lens helps by guiding light into the corresponding sensing pixel to thereby improve an image resolution of the fingerprint and further improve the fingerprint identification effect (see Zhang, paragraph 114). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view of Ichige (US 2011/0242304).
Regarding claim 9: 
Ostlund discloses all the features in claim 8.  However, Ostlund does not disclose the display device, wherein the reference range is varied according to an intensity of external light.
	In the same field of endeavor, Ichige discloses a display device, wherein the reference range is varied according to an intensity of external light (see paragraph 29). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund such that the reference range is varied according to an intensity of external light as taught by Ichige. One of ordinary skill in the art would have been motivated to do this because external light amount is taken into consideration and the reference range is varied accordingly to thereby improve the determination process. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view Lin et al. (US 2020/0410202; hereinafter Lin). 
Regarding claim 12: 
Ostlund discloses all the features in claim 3.  However, Ostlund does not disclose the display device, wherein the second area is positioned at one side of the first area in the plan view, and wherein the first optical filter covers the sensor device in the first area and exposes the sensor device in the second area in the plan view.
In the same field of endeavor, Lin discloses a display device, wherein the second area is positioned at one side of the first area in the plan view (see Figs. 1-2; region 28 correspond to the first area and the region 26 corresponds to the second area), and wherein the first optical filter covers the sensor device in the first area and exposes the sensor device in the second area in the plan view (see Fig. 1; the filtering region 22 cover the first area 28 and non-filtering region 20 is above the second area 26).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund such that the second area is positioned at one side of the first area in the plan view, and wherein the first optical filter covers the sensor device in the first area and exposes the sensor device in the second area in the plan view as taught by Lin.  One of ordinary skill in the art would have been motivated to do this because optimal quality signal comparison can be realized with different distribution patterns of the first detection region 26 and the second detection region 28 (see Lin, paragraph 50). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund in view of Setlak et al. (US 2020/0387684; hereinafter Setlak).
Regarding claim 21: 
Ostlund discloses a display device (see Fig. 2 or 6) comprising: 
a light emitting layer (see Fig. 2, a controllable light source 210 is a light emitting layer; also see Fig. 6; display panel 532); 
an optical filter including a first area configured to block light having a first wavelength greater than a pre-defined threshold wavelength (see Fig. 2; filter 104 includes shaded area that corresponds to a first area that block IR or near IR light), and a second area configured to permit transmission of light above the first wavelength (see Fig. 2; filter 104 includes non-shaded area to transmit the IR or near IR light; also see paragraph 22); 
a plurality of first sensor pixels disposed on the optical filter in the first area, and configured to output a first sensing signal (see Fig. 2; pixel sensors in the region 106 corresponds to a first sensor pixels); 
a plurality of second sensor pixels disposed on the optical filter in the second area, and configured to output a second sensing signal (see Fig. 2; pixel sensor in the region 108 corresponds to a second sensor pixels); and 
a controller configured to determine whether a sensed fingerprint is a fake based on the first and second sensing signals (see paragraphs 9-10 and 35).
Ostlund does not disclose an optical lens disposed on the light emitting layer. 
However, in the same field of endeavor, Setlak discloses a display device (see Fig. 1A) comprising: 
a light emitting layer (see Fig. 1A; display 130 is a light emitting layer), and 
an optical lens disposed on the light emitting layer (see Fig. 1A and paragraph 28; optical layer 140 is adjacent to display 130; optical layer 140 includes one or more microlens layers). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display device of Ostlund to include an optical lens disposed on the light emitting layer as taught by Setlak. One of ordinary skill in the art would have been motivated to do this because fingerprint spoof detection can be enhanced (see Setlak, paragraph 25). 
Regarding claim 23: 
Ostlund and Setlak disclose all the features in claim 21.  Ostlund further discloses the display device, wherein the second area permits transmission of light at and below the first wavelength (see Fig. 2; light beams 112 are transmitted through the opening region; the unfiltered light beams corresponds to the first wavelength of being transmitted). 
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 22, none of the reference of record alone or in combination discloses or suggests the display device of claim 21, wherein the controller determines a first light amount from the first sensing signal, determines a second light amount from the second sensing signal, subtracts the first amount from the second amount to calculate a third amount, determines a ratio from the first and third amounts, and determines the sensed fingerprint to be the fake when the ratio differs from a pre-defined ratio by more than a threshold amount.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akhbari et al. (US 2020/0401783) teaches a fake finger detection using ridge features. 
Lee et al. (US 2019/0019000) discloses fingerprint sensor comprising a plurality of filters to detect whether fingerprint is real or fake. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625